Citation Nr: 1612583	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-50 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).
 
 2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986 and from October 2004 to January 2006, during the Gulf War Era.  He also served in the National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Veteran received an Air Medal and Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision in which the RO increased the disability rating for PTSD to 50 percent disabling, effective March 10, 2009, the date of claim for an increased rating.  

In a November 2009 rating decision, the RO increased the rating for PTSD to 70 percent disabling, effective March 10, 2009.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of that hearing is associated with the record.  In April 2012, the Board remanded the case for further development.  

In September 2011, the RO granted a TDIU, effective January 27, 2011.  Although the Veteran did not appeal this determination, in its prior decision, the Board observed that that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  As such, the Board found that the issue of entitlement to a TDIU prior to January 27, 2011 was also on appeal.

As a final preliminary matter, the Board notes that in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims records in association with his claim.  In pertinent part, the Veteran's VBMS record includes a September 2015 brief submitted by the Veteran's representative and Virtual VA includes VA treatment records date to October 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file shows that the Veteran was most recently afforded a VA examination to evaluate the severity of his PTSD in September 2012, over three years ago.  The examiner found that the Veteran had occupational and social impairment with deficiencies, which is the criteria for a 70 percent rating under   38 C.F.R. § 4.149, Diagnostic Code 9411.  However, in a September 2015 brief, the Veteran's representative asserted that the Veteran's symptoms had increased in severity since the last examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Further, the Veteran has claimed throughout the course of the appeal that his symptoms have more nearly approximated total occupational and social impairment to meet the criteria for a maximum 100 percent rating.  38 C.F.R. § 4.149, Diagnostic Code 9411.  Therefore, in connection with the Veteran's VA examination for his PTSD, the VA examiner should be requested to render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his social and occupational functioning from the date of claim, March 10, 2009.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

The issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Further, the AOJ was previously directed to obtain an opinion on the functional impairment the Veteran's PTSD had on his employment prior to January 27, 2011.  Despite this request, the September 2012 VA examiner appeared to simply reiterate that the Veteran was unable to maintain gainful employment since January 2011 and provided no opinion as to the functional effects of the Veteran's PTSD on his employability prior to this date as requested.  As such, in order to comply with the Board's prior remand, a medical opinion is necessary to determine the functional effects of the Veteran's PTSD on his employment prior to January 27, 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, there are discrepancies in the record as to when the Veteran last maintained substantially gainful employment.  In this regard, at a March 2009 VA examination, the Veteran reported that he had essentially given up working at his business and that his brother was running the business at that time.  However, in a December 2010 VA examination report, it was noted that the Veteran had not been employed in the past 12 months, which would have been approximately December 2009.  Subsequently, in his January 2011 formal application for a TDIU, the Veteran reported last working on February 1, 2010.  However, at an August 2011 VA examination, the Veteran reported that he last worked in January 2011.  Likewise, at the September 2012 VA examination, the examiner noted that the Veteran was not currently working and that he was in a family business until January 27, 2011.  

The Board notes that for purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16. Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Given the inconsistent dates in the record as to when the Veteran last worked and since the Veteran's prior employment was with a family business, the record suggests that marginal employment may exist in this case.  38 C.F.R.  § 4.16.  As such, further clarification concerning the Veteran's employment history is needed and the AOJ should consider whether the Veteran's employment was considered marginal at any point prior to January 27, 2011, as part of its adjudication.

Lastly, it appears that the Veteran receives continuous treatment for his PTSD at the VA.  In this regard, Virtual VA includes VA treatment records dated to October 2012.  Thus, the Board finds that VA treatment records dated from October 2-12 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment records dated from October 2012 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  Contact the Veteran to obtain information about his employment, to include his duties and salary, from approximately March 2009 (when he indicated that his brother had begun running the business) until January 2011 in order to determine whether such employment was marginal.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The paper and electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning. 

Further, the examiner should render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD had on his social and occupational functioning from the date of claim,  March 10, 2009.  Moreover, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the March 10, 2009 date of claim.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity, including impact on social and occupational functioning, of the disability on each date.

The examiner is also requested to provide an opinion on the functional impact the Veteran's PTSD had on his employment consistent with his education and occupational experience prior to January 27, 2011.  In offering such opinion, the examiner should not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).  If the examiner finds that the Veteran's PTSD has negatively impacted his employment prior to January 27, 2011, he or she should indicate when exactly the Veteran was rendered unemployable, if possible. 

All opinions expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include consideration of whether the Veteran's employment was marginal employment at any point prior to January 27, 2011.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




